
	
		III
		110th CONGRESS
		1st Session
		S. RES. 393
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Nelson of Nebraska
			 (for himself and Mr. Hagel) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the Senate to
		  those affected by the tragic events of December 5, 2007, at Westroads Mall in
		  Omaha, Nebraska. 
	
	
		Whereas, on Wednesday, December 5, 2007, the worst mass
			 slaying in Nebraska history occurred at Westroads Mall in Omaha;
		Whereas lives were tragically lost, and others were
			 wounded;
		Whereas the brave men and women of the Omaha Police
			 Department, Fire Department, and other emergency responders acted valiantly to
			 save lives;
		Whereas the people of Omaha have embraced those affected
			 and will continue to offer support to their neighbors who have suffered from
			 this tragedy; and
		Whereas the community of Omaha will endure the
			 aftereffects of this tragedy to emerge stronger than it was before: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 heartfelt condolences to the friends and families of those who lost their lives
			 in the tragic shooting on December 5, 2007, at Westroads Mall in Omaha,
			 Nebraska: Gary Sharf of Lincoln, Nebraska, John McDonald of Council Bluffs,
			 Iowa, and Angie Schuster, Maggie Webb, Janet Jorgensen, Diane Trent, Gary Joy,
			 and Beverly Flynn, all of Omaha;
			(2)shares its
			 prayers and best wishes for recovery to those who were wounded;
			(3)extends its
			 thanks to the first responders, police, and medical personnel who responded so
			 quickly and decisively to provide aid and comfort to the victims; and
			(4)stands with the
			 people of Omaha as they begin the healing process in the aftermath of this
			 terrible attack.
			
